Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 1 of 25   PageID #: 271



                            STATES DISTRICT COURT

                              DISTRICT OF HAWAII


  JERALD GRAHAM; EILEEN D. HINES,         CIV. NO. 18-00456 LEK-KJM
  A MARRIED COUPLE,

                    Plaintiffs,

        vs.

  WILMINGTON SAVINGS FUND SOCIETY,
  FSB, D/B/A/ CHRISTIANA TRUST,
  NOT INDIVIDUALLY BUT AS TRUSTEE
  FOR PRETIUM MORTGAGE ACQUISITION
  TRUST,

                    Defendant.



                ORDER GRANTING IN PART AND DENYING IN PART
                  DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

              On October 30, 2019, Defendant Wilmington Savings Fund

  Society, FSB, doing business as Christiana Trust, not

  individually but as Trustee for Pretium Mortgage Acquisition

  Trust (“Wilmington”), filed its Motion for Summary Judgment

  (“Motion”).    [Dkt. no. 19.]     Pro se Plaintiffs Jerald Graham and

  Eileen D. Hines (“Plaintiffs”) filed their memorandum in

  opposition on March 6, 2020, and Defendant filed its reply on

  March 11, 2020.     [Dkt. nos. 29, 30.]     The Court finds this

  matter suitable for disposition without a hearing pursuant to

  Rule LR7.1(c) of the Local Rules of Practice for the United
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 2 of 25    PageID #: 272



  States District Court for the District of Hawaii (“Local

  Rules”).

              Defendant’s Motion is hereby granted, insofar as

  summary judgment is granted in favor of Wilmington as to all of

  Plaintiffs’ claims that seek to undo the outcome of Wilmington’s

  state court foreclosure action against Plaintiffs.           In addition,

  Plaintiffs’ statutory claims brought pursuant to federal law are

  dismissed with prejudice, and Plaintiffs’ state law wrongful

  foreclosure claim is dismissed without prejudice.           In other

  words, the only claim still at issue in this case is Plaintiffs’

  wrongful foreclosure claim, and Plaintiffs will be allowed to

  file an amended complaint to try to cure the defects in that

  claim which are identified in this Order.

                                  BACKGROUND

              Plaintiffs filed their “Complaint (Claim) for Fraud

  Denial of Rights” (“Complaint”) on November 20, 2018.              [Dkt.

  no. 1.]    Plaintiffs are a married couple who filed this action

  to ask this Court to assume jurisdiction over Wilmington Savings

  Fund Society, FSB v. Graham, et al., Civil No. 11-1-3218-

  12(BIA), a case litigated in the State of Hawai`i First Circuit

  Court (“state court” and “Foreclosure Action”), because

  Plaintiffs allege fraudulent actions occurred in the Foreclosure

  Action.    [Complaint at pg. 2 (describing Plaintiffs as “husband

  and wife” and “a married couple” (emphasis omitted)); id. at

                                       2
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 3 of 25   PageID #: 273



  pg. 5, ¶ A (praying for “this Honorable Court [to] establish

  Jurisdiction over all matters of this COMPLAINT OF FRAUD, and

  the matters of” the Foreclosure Action (emphasis in original)).]

              Plaintiffs allege: Gloria Rocha committed fraud upon

  the state court by submitting a declaration in the Foreclosure

  Action;1 [Complaint at ¶ 1;] Plaintiffs were denied the right to

  bid in the public auction for the Foreclosure Action; [id. at

  ¶ 2;] the instant action constitutes a dispute of the alleged

  debt at issue in the Foreclosure Action; [id. at ¶ 3;] the

  Foreclosure Action is an unlawful collection proceeding; [id. at

  ¶¶ 4-5;] Plaintiffs never agreed to any changes, alterations, or

  amendments in the terms of the loan that is at issue in the

  Foreclosure Action; [id. at ¶ 6;] and Wilmington lacked standing

  to bring the Foreclosure Action because it did not have an

  original version of Plaintiffs’ promissory note, [id. at ¶ 7].

              In the instant Motion, Wilmington argues the claims in

  the Complaint are barred under the res judicata doctrine and the

  Rooker-Feldman doctrine2 because, in the Foreclosure Action


        1The Declaration in Support of Plaintiff’s Motion for
  Summary Judgment, by Gloria A. Rocha, dated October 20, 2016
  (“Rocha Declaration”), is attached to the Complaint as
  Exhibit AA. The declaration states Ms. Rocha is an employee of
  Wilmington’s loan servicing agent, Rushmore Loan Management
  Services, LLC. [Rocha Decl. at ¶ 1.]

        2The Rooker-Feldman doctrine was established by the United
  States Supreme Court in Rooker v. Fidelity Trust Co., 263 U.S.
                                               (. . . continued)
                                       3
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 4 of 25   PageID #: 274



  Wilmington obtained a final judgment of foreclosure and a final

  judgment confirming the foreclosure sale.

                                  DISCUSSION

  I.    Request for Judicial Notice

               Instead of filing a concise statement of facts with

  supporting documents, as required by Local Rule 56.1, Wilmington

  submitted a Request for Judicial Notice within the Motion

  (“Request”).    See dkt. no. 19 at 21 of 23 to 23 of 23.           Although

  this practice is neither encouraged nor condoned, Wilmington’s

  Request for Judicial Notice must be considered.          See Fed. R.

  Evid. 201(c)(2) (“The court . . . must take judicial notice if a

  party requests it and the court is supplied with the necessary

  information.”).

               Wilmington requests judicial notice of the following

  documents:

  -the Complaint for Foreclosure, filed in the Foreclosure Action
       on December 30, 2011 by Wilmington’s predecessor in
       interest, Bank of America, N.A., successor by merger to BAC
       Home Loans Servicing, LP, formerly known as Countrywide
       Home Loans Servicing LP (“BOA” and “Foreclosure
       Complaint”); [Request at ¶ 1, Exh. A (Foreclosure
       Complaint);]

  -the state court docket sheet for the Foreclosure Action, as of
       October 28, 2019 (“Foreclosure Docket”); [Request at ¶ 2,
       Exh. B (Foreclosure Docket);]



  413 (1923), and D.C. Court of Appeals v. Feldman, 460 U.S. 462
  (1983).



                                       4
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 5 of 25   PageID #: 275



  -the Findings of Fact and Conclusions of Law; Order Granting
       Plaintiff’s Motion for Summary Judgment and for
       Interlocutory Decree of Foreclosure Filed November 1, 2016
       (“Foreclosure Decision”), and the Judgment entered pursuant
       to the Foreclosure Decision (“Foreclosure Judgment”), both
       of which were filed on September 14, 2017 in the
       Foreclosure Action;3 [Request, Exh. C;]

  -the Order Approving Commissioner’s Report and Granting
       Plaintiff’s Motion for: (I) Confirmation of Foreclosure
       Sale, Allowance of Costs, Commissions and Fees,
       Distribution of Proceeds, Directing Conveyance and for Writ
       of Possession/Ejectments, and (II) Expungement of
       Improperly Recorded Documents Filed August 30, 2018
       (“Foreclosure Sale Decision”); Judgment (“Foreclosure Sale
       Judgment”); Writ of Possession; and Notice of Entry of
       Judgment, all of which were filed on February 13, 2019 in
       the Foreclosure Action; [Request, Exh. D;] and

  -the Order Granting in Part Defendants Jerald Graham and
       Eileen D. Hines’ Emergency Motion to Stay Notice by Letter
       of Intent to Dispose of (Alledged) (sic) Abandoned Property
       Dated July 17, 2019 Due to Defendant Being Locked Out &
       Unable to Enter Premises Filed July 31, 2019, which was
       filed on October 9, 2019 in the Foreclosure Action (“Order
       Denying Stay of Ejectment”), [Request, Exh. E].

  Although Plaintiffs’ memorandum in opposition expresses their

  disagreement with the effect of the documents and the rulings

  stated therein, Plaintiffs have not argued Wilmington’s exhibits

  are either inaccurate or incomplete versions of those documents.

              A court may take judicial notice of facts “not subject

  to reasonable dispute because” either: the facts are “generally

  known within the trial court’s territorial jurisdiction;” or

        3According to the Foreclosure Docket, the state court
  granted a motion to substitute Wilmington as the plaintiff in
  the Foreclosure Action on September 1, 2015. [Request, Exh. C
  at 5.]



                                       5
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 6 of 25    PageID #: 276



  they “can be accurately and readily determined from sources

  whose accuracy cannot reasonably be questioned.”          Fed. R.

  Evid. 201(b).     A court may take judicial notice of “matters of

  public record” pursuant to Rule 201, but it cannot take judicial

  notice of disputed facts within those public records.              See Khoja

  v. Orexigen Therapeutics, Inc., 899 F.3d 988, 999 (9th Cir.

  2018) (discussing judicial notice in the context of a motion to

  dismiss), cert. denied sub nom., Hagan v. Khoja, 139 S. Ct. 2615

  (2019).    The Court will therefore take judicial notice of

  Wilmington’s exhibits because they are public records and

  Plaintiffs do not dispute that the exhibits are complete and

  accurate versions of those documents.         See Rule 201(b)(2).

              Plaintiffs also attached the following exhibits to

  their memorandum in opposition:

  -the InterestFirst Adjustable Rate Note, dated June 23, 2007,
       signed by Jerald Graham, to Countrywide Home Loans, Inc.
       (“Countrywide” and “Note”); [Mem. in Opp., Exh. A;]

  -the Mortgage, signed on June 28, 2007 by Plaintiffs as
       borrowers, with Countrywide as lender, and Mortgage
       Electronic Registration Systems, Inc. (“MERS”), as the
       nominee for Countrywide and Countrywide’s successors and
       assigns, recorded with the State of Hawai`i Bureau of
       Conveyances (“BOC”) in July 2007 (“Mortgage”); [id.,
       Exh. B;]

  -the Assignment of Mortgage by MERS of Plaintiffs’ Mortgage to
       BAC Home Loans Servicing, LP, formerly known as Countrywide
       Home Loans Servicing LP (“BAC”), recorded with the BOC on
       June 6, 2011 (“Assignment”); [id., Exh. C;] and

  -what appears to be an excerpt of an article titled “Fraud
       Digest | Robo-signed – Who’s Signing Now? Mers,

                                       6
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 7 of 25    PageID #: 277



        Assignments and Trusts” from www.4closureFraud.org, dated
        July 20, 2011 (“Fraud Digest Article”), [id., Exh. D].

  Because Plaintiffs are proceeding pro se, their submission is

  liberally construed as a request for judicial notice of their

  exhibits.    See, e.g., Hackett v. Bank of New York Mellon, Case

  No. 19-cv-00015-DKW-KJM, 2019 WL 3554689, at *2 (D. Hawai`i

  Aug. 5, 2019) (“Because [the plaintiff] is proceeding pro se,

  the Court liberally construes his filings.” (citing Eldridge v.

  Block, 832 F.2d 1132, 1137 (9th Cir. 1987))).

              The Mortgage and Assignment are public records, and

  the Note is a document that the accuracy and authenticity of

  which can be determined from reliable sources.4          See

  Rule 201(b)(2).     Wilmington argues Plaintiffs’ exhibits are

  unauthenticated and inadmissible, [Reply at 3,] but Wilmington

  does not specifically argue Plaintiffs’ Exhibits A, B, and C are

  inaccurate or incomplete versions of those documents.              Moreover,

  in ruling on the Motion, this Court must view the record in the

  light most favorable to Plaintiffs as the non-moving parties,

  and all inferences must be drawn in their favor.          See S.R. Nehad

  v. Browder, 929 F.3d 1125, 1132 (9th Cir. 2019).          Plaintiffs’

  request for judicial notice is therefore granted as to their

  Exhibit A (Note), Exhibit B (Mortgage), and Exhibit C

        4In considering Plaintiffs’ request for judicial notice,
  the Court only considers the documents themselves, and is not
  considering the handwritten notations on the documents.


                                       7
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 8 of 25   PageID #: 278



  (Assignment).     However, Plaintiffs’ request is denied as to

  their Exhibit D (Fraud Digest Article) because the article is

  not a document that the accuracy and authenticity of which can

  be determined from reliable sources.

              Judicially noticed documents establish the following:

  1) Plaintiffs’ property in Waianae (“the Property”) was subject

  to the Mortgage, which secured a loan evidenced by the Note;

  2) MERS, as Countrywide’s nominee, executed the Assignment,

  assigning Plaintiffs’ Mortgage to BAC; 3) BOA, as BAC’s

  successor, initiated the Foreclosure Action; and 4) the state

  court issued the Foreclosure Decision, the Foreclosure Judgment,

  the Foreclosure Sale Decision, and the Foreclosure Decision

  Judgment.

              The Court next turns to the merits of the Motion,

  beginning with Wilmington’s Rooker-Feldman argument.

  II.   Merits of the Motion

        A.    Rooker-Feldman Doctrine

              This Court is without jurisdiction to decide this

  matter if Plaintiffs’ action is essentially an appeal from the

  state court’s final decisions in the Foreclosure Action:

              Under Rooker–Feldman, a federal district court
              does not have subject matter jurisdiction to hear
              a direct appeal from the final judgment of a
              state court. The United States Supreme Court is
              the only federal court with jurisdiction to hear
              such an appeal. Rooker–Feldman is a statute-
              based doctrine, based on the structure and

                                       8
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 9 of 25   PageID #: 279



              negative inferences of the relevant statutes
              rather than on any direct command of those
              statutes. See, e.g., In re Gruntz, 202 F.3d
              1074, 1078 (9th Cir. 2000) (en banc) (“Rooker–
              Feldman is not a constitutional doctrine.
              Rather, the doctrine arises out of a pair of
              negative inferences drawn from two statutes: 28
              U.S.C. § 1331 . . . and 28 U.S.C.
              § 1257 . . . .”).

  Noel v. Hall, 341 F.3d 1148, 1154–55 (9th Cir. 2003)

  (alterations in Noel).      Further, a federal district court must

  also “refuse to decide any issue raised in the suit that is

  ‘inextricably intertwined’ with an issue resolved by the state

  court in its judicial decision.”         Id. at 1158.

              Thus, to the extent that any of the claims in

  Plaintiffs’ Complaint seek reversal or an appeal of the

  Foreclosure Decision, the Foreclosure Judgment, the Foreclosure

  Sale Decision, or the Foreclosure Sale Judgment,5 Wilmington is


        5Plaintiffs could have appealed from the Foreclosure
  Judgment, the Foreclosure Sale Judgment, or both.

                   The primary statute that authorizes a party
              to appeal in a foreclosure action is Hawaii
              Revised Statutes (HRS) § 667-51(a) (2016).
              “Under HRS § 667-51, foreclosure cases are
              bifurcated into two separately appealable parts:
              (1) the decree of foreclosure and order of sale
              appealable pursuant to HRS § 667-51(a)(1) and
              (2) all other orders that ‘fall within the second
              part of the bifurcated proceedings.’” Bank of
              America, N.A. v. Reyes-Toledo, 139 Hawai`i 361,
              372, 390 P.3d 1248, 1259 (2017) (quoting Mortg.
              Elec. Registration Sys., Inc. v. Wise, 130
              Hawai`i 11, 16, 304 P.3d 1192, 1197 (2013)). A
              decree of foreclosure “finally determines the
                                                 (. . . continued)
                                       9
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 10 of 25   PageID #:
                                    280


 entitled to summary judgment.       Plaintiffs’ Complaint does not

 list specific counts, but they appear to allege the following

 claims which directly challenge the decisions and judgments in

 the Foreclosure Action:

 -a claim alleging fraud in the Foreclosure Action, based upon
      the filing of the Rocha Declaration, which Plaintiffs
      assert was not verified and contained statements about the
      Note when the declarant only reviewed “alleged” versions of
      the Note (“Count I”); [Complaint at ¶ 1;]

 -a claim seeking to invalidate the foreclosure sale of the
      Property on the ground that Plaintiffs were improperly
      denied the right to bid in the public auction of the
      Property (“Count II”); [id. at ¶ 2;]

 -a claim alleging fraud in the Foreclosure Action, based upon
      Wilmington’s failure to respond to Plaintiffs’ dispute of
      their debt prior to the foreclosure, as required by the
      Fair Debt Collection Practices Act (“FDCPA”), the Uniform
      Commercial Code (“UCC”), and the Fair Credit Billing Act
      (“FCBA” and “Count III”);6 [id. at ¶ 3;]


            merits of the controversy,” and is immediately
            appealable upon its entry. Wise, 130 Hawai`i at
            16, 304 P.3d at 1197 (quoting MDG Supply, Inc. v.
            Diversified Investments, Inc., 51 Haw. 375, 380,
            463 P.2d 525, 528 (1969)). Any subsequent
            proceedings such as orders confirming sale are
            thus separately appealable from the decree of
            foreclosure, and fall within the second part of
            the bifurcated proceedings. Id. . . .

 Nationstar Mortg., LLC v. Lee, NO. CAAP-XX-XXXXXXX, 2018 WL
 4627280, at *2 (Hawai`i Ct. App. Sept. 27, 2018) (footnote
 omitted). According to the Foreclosure Docket, Plaintiffs did
 not file a notice of appeal from either the Foreclosure Judgment
 or the Foreclosure Sale Judgment.

       6Plaintiffs refer to both the FDCPA and “the Hawaii Fair
 Debt Collection Practices Act.” [Complaint at ¶ 3.] Because
 the State of Hawai`i does not have its own Fair Debt Collection
 Practices Act, any references in the Complaint to “the Hawaii
                                              (. . . continued)
                                     10
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 11 of 25   PageID #:
                                    281




 -a claim seeking to invalidate the foreclosure and the
      foreclosure sale because the Foreclosure Action was an
      unlawful debt collection proceeding under the FDCPA
      (“Count IV”); [id. at ¶ 4;]

 -a claim seeking to invalidate the foreclosure and the
      foreclosure sale because Plaintiffs allege Wilmington
      submitted perjured testimony in the Foreclosure Action and
      “provid[ed] false, misleading and/or deceptive information,
      and misrepresenting the character, amount and/or legal
      status of the alleged debt for the purpose of harassment
      and coercion,” in violation of the FDCPA (“Count V”); [id.
      at ¶ 5;]

 -a claim seeking to invalidate the foreclosure and the
      foreclosure sale because Plaintiffs never “agree[d] to any
      changes, notices, alterations, amendments or the like”
      (“Count VI”) [id. at ¶ 6;] and

 -a claim seeking to invalidate the foreclosure and the
      foreclosing sale because Wilmington did not have standing
      to foreclose, since it did not have a certified and
      verified copy of the Note (“Count VII”), [id. at ¶ 7].

 These causes of action essentially seek to undo the Foreclosure

 Decision and the Foreclosure Sale Decision (that is, to reverse

 the Foreclosure Judgment and the Foreclosure Sale Judgment

 entered in the Foreclosure Action).        Plaintiffs did not appeal

 either the Foreclosure Judgment or the Foreclosure Sale Judgment

 within the time required by Haw. R. App. P. 4(a)(1).           Both state


 Fair Debt Collection Practices Act” are liberally construed as
 references to the FDCPA.
      The version of the UCC that was adopted by the State of
 Hawai`i is codified in Haw. Rev. Stat. Chapter 490. “Article 3
 of the UCC applies to negotiable instruments such as
 [Plaintiffs’] Note.” See Bank of New York Mellon v. Spielman,
 NO. CAAP-XX-XXXXXXX, 2020 WL 588139, at *3 (Hawai`i Ct. App.
 Feb. 6, 2020). Any references in the Complaint to the UCC are
 liberally construed as references to Chapter 490.


                                     11
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 12 of 25   PageID #:
                                    282


 court judgments are therefore final judgments.          See E. Sav.

 Bank, FSB v. Esteban, 129 Hawai`i 154, 160, 296 P.3d 1062, 1068

 (2013) (“under Hawai`i law, there was a final judgment on the

 merits when the time to appeal the Foreclosure Judgment expired”

 (citation omitted)).     Plaintiffs are thus barred from trying to

 appeal the Foreclosure Action by pursuing these claims before

 this Court.

            Based on the Rooker-Feldman doctrine, there are no

 genuine issues of material fact, and Wilmington is entitled to

 judgment as a matter of law as to all of the claims listed

 above.   See Fed. R. Civ. P. 56(a) (“The court shall grant

 summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to

 judgment as a matter of law.”).

            However, in addition to the claims identified above,

 Count II is also liberally construed as a wrongful foreclosure

 claim, and Counts III, IV and V are also liberally construed as

 claims alleging violations of the statues described therein.            As

 to the portion of Count III based on the Hawai`i UCC, Plaintiffs

 allege violations of Haw. Rev. Stat. §§ 490:3-302 and 490:3-205.

 [Complaint at ¶ B.]     Section 490:3-302 is titled “Holder in due

 course,” and it addresses when the holder of an instrument, such

 as Plaintiffs’ Note, is entitled to enforce the instrument.

 Section 490:3-305 is titled “Defenses and claims in recoupment,”

                                     12
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 13 of 25   PageID #:
                                    283


 and it addresses when the person who is obligated under the

 instrument has defenses to the enforcement of the instrument.

 Thus, even though the Foreclosure Decision does not expressly

 address the Hawai`i UCC, Plaintiffs’ Hawai`i UCC claims in this

 case seek to undo the rulings in the Foreclosure Decision that:

 Wilmington was entitled to enforce the Note by foreclosing upon

 the Mortgage; and Plaintiffs did not have a defense to the

 foreclosure.    Because allowing Plaintiffs to pursue their

 Hawai`i UCC claims in this case would constitute an appeal from

 the Foreclosure Judgment, the Rooker-Feldman doctrine bars those

 claims.   Wilmington is therefore entitled to judgment as a

 matter of law on Plaintiffs’ claims alleging violations of the

 Hawai`i UCC.

            In contrast, Plaintiffs’ wrongful foreclosure claim,

 their FDCPA claims, and their FCBA claim do not directly

 challenge either the Foreclosure Judgment or the Foreclosure

 Sale Judgment.    Although related to the issues in the

 Foreclosure Action, the issues presented in those claims are not

 “inextricably intertwined” with the issues in the Foreclosure

 Action, and therefore they do not trigger preclusion under the

 Rooker-Feldman doctrine.      For instance, the portion of Count II

 alleging a wrongful foreclosure claim contends the commissioner

 in the Foreclosure Action refused to accept the silver coin that

 Plaintiffs attempted to bid for the Property at the public

                                     13
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 14 of 25   PageID #:
                                    284


 auction, thereby preventing them from bidding.          [Complaint at

 ¶ 2.]       This portion of Count II may not be seeking to undo

 either the Foreclosure Judgment or the Foreclosure Sale Judgment

 because Plaintiffs may only be seeking damages for the allegedly

 wrongful foreclosure, as opposed to the return of the Property.

 Thus, it is an independent claim not precluded by the Rooker-

 Feldman doctrine, “though similar or even identical to issues

 aired in state court, [it] was not the subject of a previous

 judgment by the state court.”       See Cooper v. Ramos, 704 F.3d

 772, 778 (9th Cir. 2012) (citation omitted).         Similarly, because

 neither the FDCPA nor the FCBA was the subject of litigation in

 the Foreclosure Action, the Rooker-Feldman doctrine does not

 apply to the portions of Counts III, IV, and V alleging

 violations of those statutes.

         B.     Res Judicata Doctrine

                Wilmington also asserts that the res judicata doctrine

 precludes Plaintiff’s claims based on the Foreclosure Judgment

 and the Foreclosure Sale Judgment.7

                     Federal courts look to the forum state’s law
                to determine the preclusive effect of a state
                court judgment. Migra v. Warren City Sch. Dist.
                Bd. of Educ., 465 U.S. 75, 81 (1984) (“It is now

         7
        This district court has recognized that the Hawai`i courts
 utilize the term “claim preclusion” instead of res judicata.
 Kawelo v. Nationstar Mortg. LLC, Civ. No. 18-00096 JMS-KSC, 2018
 WL 4354295, at *3 n.4 (D. Hawai`i Sept. 12, 2018) (citing Bremer
 v. Weeks, 104 Haw. 43, 53 n.14, 85 P.3d 150, 160 n.14 (2004)).


                                        14
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 15 of 25   PageID #:
                                    285


            settled that a federal court must give to a
            state-court judgment the same preclusive effect
            as would be given that judgment under the law of
            the State in which the judgment was rendered.”).
            To establish claim preclusion under Hawaii law,
            Defendant has “the burden of establishing that
            (1) there was a final judgment on the merits,
            (2) both parties are the same or in privity with
            the parties in the original suit, and (3) the
            claim decided in the original suit is identical
            with the one presented in the action in
            question.” Bremer v. Weeks, 104 Haw. 43, 54, 85
            P.3d 150, 161 (2004). . . .

 Kawelo, 2018 WL 4354295, at *4.       Plaintiffs and Wilmington were

 parties in the Foreclosure Action.        Further, as discussed with

 regard to the Rooker-Feldman doctrine: the Foreclosure Judgment

 and the Foreclosure Sale Judgment are final judgments on the

 merits; and Plaintiffs’ claims in this case – with the exception

 of their wrongful foreclosure claim, their FDCPA claims, and

 their FCBA claim – present claims that were decided in the

 Foreclosure Action.     Because all three of the claim preclusion

 requirements are satisfied, Wilmington is entitled to judgment

 as a matter of law as to all of Plaintiffs’ claims, except for

 their wrongful foreclosure claim and their FDCPA and FCBA

 claims.

            Because Plaintiffs’ wrongful foreclosure claim, the

 FDCPA claims, and the FCBA claim present claims that were not

 decided in the Foreclosure Action, res judicata/claim preclusion

 is inapplicable to those claims.



                                     15
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 16 of 25   PageID #:
                                    286


       C.     Summary Judgment Ruling

              Wilmington is entitled to summary judgment based on

 the Rooker-Feldman doctrine and res judicata/claim preclusion as

 to the following claims: Count I; Count VI; Count VII; and the

 portions of Counts II, III, IV, and V that seek to undo the

 results of the Foreclosure Action.        The Motion is granted as to

 those claims.    The Motion is denied, insofar as the Court

 concludes that the Rooker-Feldman doctrine and res

 judicata/claim preclusion do not apply to the following claims:

 the portion of Count II alleging a wrongful foreclosure claim;

 the portion of Count III alleging violations of the FDCPA and

 the FCBA; and the portions of Counts IV and V alleging

 violations of the FDCPA.

 III. Statutory Claims

              Wilmington did not specifically move for summary

 judgment on any issue beyond the Rooker-Feldman doctrine and res

 judicata/claim preclusion.      However, in the interest of judicial

 economy and efficiency, this Court will address whether

 Plaintiffs’ statutory claims are sufficiently pled because the

 defects discussed below are apparent on the face of the

 Complaint.    Further, the Court will not require Wilmington to

 file a motion to dismiss because the defense of failure to state

 a claim can be asserted at stages beyond the motion to dismiss

 stage.     See, e.g., Fed. R. Civ. P. 12(h)(2)(C) (“Failure to

                                     16
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 17 of 25   PageID #:
                                    287


 state a claim upon which relief can be granted . . . may be

 raised . . . at trial.”).

       A.     FDCPA Claims

              The purposes of the FDCPA are “to eliminate abusive

 debt collection practices by debt collectors, to insure that

 those debt collectors who refrain from using abusive debt

 collection practices are not competitively disadvantaged, and to

 promote consistent State action to protect consumers against

 debt collection abuses.”      15 U.S.C. § 1692(e).      The term “debt

 collector” does not include a creditor collecting a debt on its

 own behalf, and a complaint alleging a FDCPA claim must plead

 factual allegations showing that that the defendant is a debt

 collector for purposes of the FDCPA.        See, e.g., Grant v.

 Seterus, Inc., 771 F. App’x 362, 362 (9th Cir. 2019) (citing 15

 U.S.C. § 1692a(6)(F)(ii) (excluding from the definition of debt

 collector a creditor collecting debts on its behalf);8 Afewerki


       8   Section 1692a(6) states, in pertinent part:

              The term “debt collector” means any person who
              uses any instrumentality of interstate commerce
              or the mails in any business the principal
              purpose of which is the collection of any debts,
              or who regularly collects or attempts to collect,
              directly or indirectly, debts owed or due or
              asserted to be owed or due another.
              Notwithstanding the exclusion provided by
              clause (F) of the last sentence of this
              paragraph, the term includes any creditor who, in
              the process of collecting his own debts, uses any
                                                  (. . . continued)
                                     17
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 18 of 25   PageID #:
                                    288


 v. Anaya Law Grp., 868 F.3d 771, 779, n.1 (9th Cir. 2017)

 (“Under the FDCPA, a creditor collecting debts on its own behalf

 is not a ‘debt collector.’” (citation omitted)); Schlegel v.

 Wells Fargo Bank, N.A., 720 F.3d 1204, 1208 (9th Cir. 2013)

 (plaintiff “must plead factual content that allows the court to

 draw the reasonable inference that [the defendant] is a debt

 collector” (citation and internal quotation marks omitted))).

            In the instant case, Plaintiffs’ Complaint does not

 include factual allegations showing that Wilmington is a debt

 collector for purposes of the FDCPA.        Thus, even accepting the

 Complaint’s factual allegations as true, Plaintiffs fail to

 state plausible FDCPA claims because they have not alleged

 Wilmington is a debt collector for purposes of the FDCPA.            See

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“To survive a



            name other than his own which would indicate that
            a third person is collecting or attempting to
            collect such debts. For the purpose of
            section 1692f(6) of this title, such term also
            includes any person who uses any instrumentality
            of interstate commerce or the mails in any
            business the principal purpose of which is the
            enforcement of security interests. The term does
            not include—

                  . . . .

                  (F) any person collecting or attempting to
                  collect any debt owed or due or asserted to be
                  owed or due another to the extent such activity
                  . . . (ii) concerns a debt which was originated
                  by such person . . . .


                                     18
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 19 of 25   PageID #:
                                    289


 motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is

 plausible on its face.’” (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007))).9      Plaintiffs’ FDCPA claims must

 therefore be dismissed for failure to state a claim upon which

 relief can be granted.

            The Ninth Circuit has stated that, “[u]nless it is

 absolutely clear that no amendment can cure the defect, a pro se

 litigant is entitled to notice of the complaint’s deficiencies

 and an opportunity to amend prior to dismissal of the action.”

 Garity v. APWU Nat’l Labor Org., 828 F.3d 848, 854 (9th Cir.

 2016) (ellipse, quotation marks, and citation omitted)).             In the

 Foreclosure Decision, the state court found that Wilmington “is

 the holder of the Note which is secured by the Mortgage.”

 [Request, Exh. C (Foreclosure Decision) at 3, ¶ 9.]          As

 previously stated, the Foreclosure Judgment, which was entered

 pursuant to the Foreclosure Decision, is a final judgment.

 Therefore, Plaintiffs cannot dispute that Wilmington was

 pursuing the Foreclosure Action to collect a debt on its own

 behalf, and it is absolutely clear that Plaintiffs cannot amend


       9“A claim has facial plausibility when the plaintiff pleads
 factual content that allows the court to draw the reasonable
 inference that the defendant is liable for the misconduct
 alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at
 556).


                                     19
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 20 of 25   PageID #:
                                    290


 their FDCPA claims to allege that Wilmington is a debt collector

 for purposes of the FDCPA.      Plaintiffs’ FDCPA claims in

 Counts III, IV, and V are therefore dismissed with prejudice,

 i.e., without leave to amend.

       B.   FCBA

            Plaintiffs allege Wilmington violated the “Fair Credit

 Billing Act - 15 U.S.C. § 1666(3)(b)(ii).”10         [Complaint at ¶ B.]

 Section 1666 is titled “Correction of billing errors.”           However,

            the FCBA applies only to open-end consumer credit
            plans, like credit card accounts. See 15 U.S.C.
            § 1666; see also Gray v. Am. Express Co., 743
            F.2d 10, 13 (D.C. Cir. 1984) (“The Fair Credit
            Billing Act seeks to prescribe an orderly
            procedure for identifying and resolving disputes
            between a cardholder and a card issuer as to the
            amount due at any given time.”) (emphasis added).
            In fact, numerous courts have found that mortgage
            transactions are closed-end credit transactions,
            and thus not governed by the FCBA. See, e.g.,
            Frank v. Wells Fargo Bank. Nat. Ass’n, No. 11-CV-
            8035-PCT-NVW, 2011 WL 1480041, at *5 (D. Ariz.
            Apr. 19, 2011) (“Plaintiff’s allegation that
            Defendants violated the FCBA by reporting
            derogatory credit ratings to national credit
            reporting agencies and failing to respond to
            Plaintiff’s written complaint fails because the
            FCBA’s prohibitions on reporting a defaulting
            debtor apply only in cases of open-end credit
            accounts, not mortgage transactions”); Allen v.
            Homeq Servicing Inc., No. 8-CV-1698-MMA, 2008 WL
            2609801, at *1 (N.D. Cal. June 30, 2008) (noting
            that Section 1666(a) applies only to open end
            consumer credit plans and “the mortgage at issue

       10
        Plaintiffs also refer to “15 U.S.C. § 1866(b) of the Fair
 Credit Billing Act,” [Complaint at ¶ 3,] but that appears to be
 a typographic error because the FCBA is codified at 15 U.S.C.
 § 1666 through 15 U.S.C. § 1666j.


                                     20
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 21 of 25   PageID #:
                                    291


            is not an open end consumer credit plan.”);
            Wilkinson v. Wells Fargo Bank MN, No. 6-CV-1288,
            2007 WL 1414888, at *3 n.4 (E.D. Wis. May 9,
            2007) (“To the extent that Wilkinson alleges a
            mortgage loan in the complaint, that loan creates
            a closed-end credit relationship”); Roybal [v.
            Equifax], 405 F. Supp. 2d [1177,] 1180 [(E.D.
            Cal. 2005)] (“Because the definition of
            ‘creditor’ as used in section 1666 only applies
            to creditors offering open end credit plans and
            Plaintiffs have not alleged that the transaction
            underlying this claim is based on an open end
            credit plan, this claim must be dismissed with
            leave to amend.”). . . .

 Asper v. Wells Fargo Bank, a Nat’l Ass’n, Case No.: 18cv0049-MMA

 (JLB), 2018 WL 2287331, at *4 (S.D. Cal. May 18, 2018) (some

 emphases in Asper).     Because Plaintiffs’ credit transaction with

 Wilmington was a mortgage, a closed-end credit transaction, the

 FCBA does not apply.     Plaintiffs therefore fail to state a

 plausible FCBA claim, and it is absolutely clear that they

 cannot amend their FCBA claim to cure this defect.          Plaintiffs’

 FCBA claim must be dismissed with prejudice.

 IV.   Wrongful Foreclosure Claim

            “Wrongful foreclosure is a cognizable claim under

 Hawai`i law, and a plaintiff may bring a wrongful foreclosure

 claim where: (1) the foreclosure process failed to comply with

 Haw. Rev. Stat. Chapter 667; and (2) the foreclosing entity did

 not have the right to foreclose.”        Galima v. Ass’n of Apartment

 Owners of Palm Court ex rel. Bd. of Dirs., CIVIL 16-00023 LEK-

 KSC, 2018 WL 6841818, at *7 (D. Hawai`i Dec. 31, 2018)


                                     21
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 22 of 25   PageID #:
                                    292


 (brackets, citation, and internal quotation marks omitted); see

 also Hungate v. Law Office of David B. Rosen, 139 Hawai`i 394,

 402-04, 391 P.3d 1, 9-11 (2017); Santiago v. Tanaka, 137 Hawai`i

 137, 158, 366 P.3d 612, 633 (2016).

              Because Plaintiffs cannot use their claims in this

 case as a substitute for an appeal from the Foreclosure

 Judgment, Plaintiffs cannot contend that Wilmington did not have

 the right to foreclose.      However, it may be possible for

 Plaintiffs to bring a wrongful foreclosure claim alleging that

 the foreclosure did not comply with the requirements of

 Chapter 667.    Plaintiffs allege that, at the October 25, 2018

 public auction of the Property, the commissioner improperly

 prevented them from bidding.       [Complaint at ¶ 2.]     Plaintiffs’

 wrongful foreclosure claim is timely because such claims are

 subject to a six-year statute of limitations.          See Delapinia v.

 Nationstar Mortg. LLC, 146 Hawai`i 218, 225, 458 P.3d 929, 936

 (Ct. App. 2020) (citing Haw. Rev. Stat. § 657-1(4)).           However,

 Count II does not identify the provision or requirement of

 Chapter 667 that was allegedly violated in the public auction,

 nor does the Complaint allege the result of the auction would

 have been different if Plaintiffs had been allowed to bid.            The

 Complaint therefore fails to plead a plausible wrongful

 foreclosure claim, and that portion of Count II must be

 dismissed.    However, because this Court cannot conclude that “it

                                     22
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 23 of 25   PageID #:
                                    293


 is absolutely clear that no amendment can cure the defect,” the

 dismissal of Plaintiffs’ wrongful foreclosure claim must be

 without prejudice.     See Garity, 828 F.3d at 854.

 V.    Summary and Leave to Amend

              As previously stated, summary judgment is granted in

 Wilmington’s favor as to the following claims: Count I,

 Count VI, and Count VII, in their entirety; and the portions of

 Counts II, III, IV, and V that seek to undo the results of the

 Foreclosure Action.     In addition, the following claims are

 dismissed with prejudice: the portions of Count III, IV, and V

 alleging FDCPA claims; and the portion of Count III alleging a

 FCBA claim.    Finally, the portion of Count II alleging a

 wrongful foreclosure claim is dismissed without prejudice.

              Plaintiffs are therefore granted leave to file an

 amended complaint alleging only their wrongful foreclosure claim

 against Wilmington.     If Plaintiffs choose to file an amended

 complaint, they must do so by June 10, 2020.         Plaintiffs do not

 have leave to add any other parties, claims, or theories of

 liability.    The amended complaint must include all of the

 factual allegations that the wrongful foreclosure claim is based

 upon, even if Plaintiffs previously presented those allegations

 in the original Complaint.      They cannot incorporate any part of

 their original Complaint into the amended complaint by merely

 referring to the original Complaint.

                                     23
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 24 of 25   PageID #:
                                    294


            Plaintiffs are cautioned that, if they fail to file

 their amended complaint by June 10, 2020, or if the amended

 complaint fails to cure the defects identified in this Order,

 their wrongful foreclosure claim will be dismissed with

 prejudice – in other words, without leave to amend.          Plaintiffs

 would then have no remaining claims in this district court, and

 the Clerk’s Office would be directed to enter a final judgment

 in Wilmington’s favor and close the case.

                                 CONCLUSION

            On the basis of the foregoing, Wilmington’s Motion for

 Summary Judgment, filed October 30, 2019, is HEREBY GRANTED IN

 PART AND DENIED IN PART.      The Motion is GRANTED, insofar as

 summary judgment is granted in favor of Wilmington as to:

 Count I; Count VI; Count VII; and the portions of Counts II,

 III, IV, and V that seek to undo the results of the Foreclosure

 Action.   The Motion is DENIED, insofar as the Rooker-Feldman

 doctrine and res judicata/claim preclusion do not apply to the

 remaining claims.

            However, the portions of Counts III, IV, and V

 alleging FDCPA claims, and the portion of Count III alleging a

 FCBA claim, are DISMISSED WITH PREJUDICE.         The portion of

 Count II alleging a wrongful foreclosure claim is DISMISSED

 WITHOUT PREJUDICE.     Plaintiffs are GRANTED LEAVE TO AMEND their

 wrongful foreclosure claim in an amended complaint.          If they

                                     24
Case 1:18-cv-00456-LEK-KJM Document 31 Filed 05/20/20 Page 25 of 25   PageID #:
                                    295


 choose to file an amended complaint, they must do so by June 10,

 2020, and the amended complaint must comply with the terms of

 this Order.

            IT IS SO ORDERED.

            DATED AT HONOLULU, HAWAII, May 20, 2020.




 JERALD GRAHAM, ET AL. VS. WILMINGTON SAVINGS FUND SOCIETY FSB,
 ETC.; CV 28-00456 LEK-KJM; ORDER GRANTING IN PART AND DENYING IN
 PART DEFENDANT’S MOTION FOR SUMMARY JUDGMENT




                                     25
